Exhibit 10.51

CONSENT AGREEMENT

 

(MEZZANINE LOAN)

 

THIS CONSENT AGREEMENT (the “Agreement”) is executed and entered into as of
October 27, 2004 by and among FIVE MILE CAPITAL POOLING INTERNATIONAL II, LLC,
having an address at 4 Stamford Plaza, Stamford, Connecticut 06902 (“Lender”),
and GLOBAL MARSH MEMBER, LLC, a Delaware limited liability company (“Global
Marsh Member”), GLOBAL MARSH LIMITED PARTNER, LLC, a Delaware limited liability
company (“Mortgage Borrower LP”, and together with Global Marsh Member,
collectively, “Borrower”), GLOBAL INNOVATION PARTNERS, LLC, a Delaware limited
liability company (“Original Guarantor”), DIGITAL REALTY TRUST, L.P., a Maryland
limited partnership (“Replacement Guarantor”), each having an address c/o GI
Partners, 2730 Sand Hill Road, Suite 280, Menlo Park, California 94025 Attn: Mr.
Richard Magnuson and Mr. Michael Foust (),. The term “Effective Date” as used in
this Agreement shall mean the date upon which this Agreement has been signed and
delivered by both Lender and Borrower.

 

RECITALS

 

A. On August 18, 2003, German American Capital Corporation, a Maryland
corporation (“Original Lender”), made a loan (“Loan”) in the original principal
amount of $22,000,000.00 to Borrower pursuant to the terms of that certain
Mezzanine Loan and Security Agreement dated as of August 18, 2003 by and among
between Original Lender and Borrower, as amended by that certain Omnibus First
Amendment to Mezzanine Loan Documents dated as of November 10, 2003 by and among
Borrower and Original Lender (as it has been, and may hereinafter be, amended,
the “Loan Agreement”; all capitalized terms used herein and not defined shall
have the meanings ascribed to such terms in the Loan Agreement).

 

B. Original Lender has previously assigned to Lender the Loan Agreement the
other loan documents described on Exhibit A attached hereto and any other loan
document described in the Loan Agreement evidencing and/or securing the Loan
(collectively, the “Loan Documents”). The Loan is secured by, among other
things, that certain Pledge and Security Agreement dated as of August 18, 2003
from Borrower to Lender (as the same may be amended, modified or supplemented
from time to time, the “Pledge”) and the other Loan Documents.

 

C. Global Marsh Property Owner, L.P., a Texas limited partnership (“Mortgage
Borrower”) is the owner of certain real property commonly known as: (a)
Ardenwood Corporate Park located in the City of Fremont, County of Alameda,
State of California (the “Ardenwood Corporate Park Property”), (b) 2334 Lundy
Place located in the City of San Jose, County of Santa Clara, State of
California (the “2334 Lundy Place Property”) and (c) 2440 Marsh Lane located in
the City of Carrollton, County of Dallas, State of Texas (the “2440 Marsh Lane
Property” and together with Ardenwood Corporate Park Property and the 2334 Lundy
Place Property, collectively, the “Properties”), which Properties are more
particularly described in the Loan Agreement.

 

D. In connection with the proposed initial public offering (the “IPO”) of the
shares in Digital Realty Trust, Inc., a Maryland real estate investment trust
(the “REIT”), and the

 



--------------------------------------------------------------------------------

sole general partner of Replacement Guarantor, Original Guarantor desires to
transfer (“Transfer”) all of its membership interests in Global Marsh Member
which is (i) the sole member of Mortgage Borrower LP, which is the 99.5% limited
partner of Mortgage Borrower, and (ii) the sole member of Global Marsh General
Partner, LLC, a Delaware limited liability company, which is the 0.5% general
partner of Borrower (“Mortgage Borrower GP”), to Replacement Guarantor.

 

E. The Loan Documents prohibit the Transfer without first obtaining Lender’s
written consent; and

 

F. Lender has agreed to consent to the Transfer subject to the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Article I.

BORROWER ACKNOWLEDGMENTS, WARRANTIES,

REPRESENTATIONS AND COVENANTS

 

As a material inducement to Lender to enter into this Agreement and to consent
to the Transfer, Borrower (prior to the consummation of the Transfer)
acknowledges, represents, warrants, covenants and agrees to and with Lender as
follows:

 

1.1 Authority of Borrower Prior to Transfer. Prior to the Transfer:

 

(a) Mortgage Borrower is a duly organized, validly existing limited partnership
in good standing under the laws of the State of Texas and is duly authorized to
transact business in the State of California. Mortgage Borrower GP is the sole
general partner of Mortgage Borrower, and Mortgage Borrower LP is the sole
limited partner of Mortgage Borrower.

 

(b) Mortgage Borrower GP is a duly organized, validly existing limited liability
company in good standing under the laws of the State of Delaware and is duly
authorized to transact business in the States of Texas and California. Global
Marsh Member is the sole member of Mortgage Borrower GP.

 

(c) Mortgage Borrower LP is a duly organized, validly existing limited liability
company in good standing under the laws of the State of Delaware and is duly
authorized to transact business in the States of Texas and California. Global
Marsh Member is the sole member of Mortgage Borrower LP. Global Marsh Member,
acting alone without the joinder of any other party, has the power and authority
to execute this Agreement on behalf of and to duly bind Mortgage Borrower LP
under this Agreement. The execution and delivery of, and performance under, this
Agreement by Mortgage Borrower LP has been duly and properly authorized pursuant
to all requisite limited liability company action and will not (i) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Mortgage Borrower LP or the certificate of

 



--------------------------------------------------------------------------------

incorporation, the operating agreement or any other organizational document of
Mortgage Borrower LP or (ii) result in a breach of or constitute or cause a
default under any indenture, agreement, lease or instrument to which Mortgage
Borrower LP is a party or by which any of the Collateral may be bound or
affected.

 

(d) Global Marsh Member is a duly organized, validly existing limited liability
company in good standing under the laws of the State of Delaware and is duly
authorized to transact business in the States of Texas and California. Original
Guarantor is the sole member of Global Marsh Member. Original Guarantor, acting
alone without the joinder of any other party, has the power and authority to
execute this Agreement on behalf of and to duly bind Global Marsh Member under
this Agreement. The execution and delivery of, and performance under, this
Agreement by Global Marsh Member has been duly and properly authorized pursuant
to all requisite limited liability company action and will not (i) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Global Marsh Member or the certificate of incorporation, the operating agreement
or any other organizational document of Global Marsh Member or (ii) result in a
breach of or constitute or cause a default under any indenture, agreement, lease
or instrument to which Global Marsh Member is a party or by which any of the
Collateral may be bound or affected.

 

(e) Original Guarantor is a duly organized, validly existing limited liability
company in good standing under the laws of the State of Delaware and is duly
authorized to transact business in the States of Texas and California. Global
Innovation Manager, LLC, a Delaware limited liability company (“Manager”) is the
Manager of Original Guarantor. Manager, acting alone without the joinder of any
other party, has the power and authority to execute this Agreement on behalf of
and to duly bind Original Guarantor under this Agreement. The execution and
delivery of, and performance under, this Agreement by Original Guarantor has
been duly and properly authorized pursuant to all requisite limited liability
company action and will not (i) violate any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to Original Guarantor or the
certificate of formation, the limited liability company agreement or any other
organizational document of Original Guarantor or (ii) result in a breach of or
constitute or cause a default under any indenture, agreement, lease or
instrument to which Original Guarantor is a party or by which any of the
Collateral may be bound or affected.

 

(f) Manager is a duly organized, validly existing limited liability company in
good standing under the laws of the State of Delaware and is qualified to do
business in the States of Texas and California. Richard Magnuson and Michael
Foust are authorized signatories (each, an “Original Guarantor Authorized
Person”) for Manager. Either Original Guarantor Authorized Person, acting alone
without the joinder of the other or of any other party, has the power and
authority to execute this Agreement on behalf of and to duly bind Manager under
this Agreement. The execution and delivery of, and performance under, this
Agreement by Manager has been duly and properly authorized pursuant to all
requisite limited liability company action and will not (i) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Manager or the certificate of formation, the limited liability company agreement
or any other organizational document of Manager or (ii) result in a breach of or
constitute or cause a default

 



--------------------------------------------------------------------------------

under any indenture, agreement, lease or instrument to which Manager is a party
or by which any of the Collateral may be bound or affected.

 

(g) The organizational documents of Borrower, Mortgage Borrower GP, Mortgage
Borrower, Original Guarantor and Manager (collectively, “Original Mezzanine
Borrower Parties”) have not been modified (other than to reflect the Transfers)
since loan origination.

 

1.2 Loan Documents. The Loan Documents to which Borrower and/or Original
Guarantor is a party constitute the valid and legally binding obligations of
Borrower and Original Guarantor, enforceable against Borrower, Original
Guarantor, the Collateral and the Properties in accordance with their terms,
except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws affecting the
rights of creditors generally or general principles of equity. The Pledge is a
valid first lien on the Pledged Collateral for the full unpaid principal amount
of the Loan and all other amounts stated in the Loan Documents. Borrower and
Original Guarantor have no defenses, setoffs, claims, counterclaims or rights of
defense, rights of setoff or counterclaim, whether legal, equitable or
otherwise, to the obligations evidenced by or set forth in the Loan Agreement,
the Note (as defined in Exhibit A), the Pledge or any of the other Loan
Documents or causes of action of any kind or nature whatsoever against Lender or
any of Lender’s officers, directors, servicers or predecessors in interest
(collectively, “Lender Parties”) with respect to (i) the Loan, (ii) any of the
Loan Documents to which Borrower is a party, (iii) the Debt (as such term is
defined in the Loan Agreement), (iv) any other documents or instruments now or
previously evidencing, securing or in any way relating to the Loan, (v) the
administration or funding of the Loan, (vi) the Collateral or (vii) the
development, operation or financing of the Properties.

 

1.3 Affirmation of Obligations of Borrower. Borrower hereby affirms the
existence and the validity of its and Original Guarantor’s respective
obligations, as applicable, and the other provisions in the Loan Agreement, the
Note, the Pledge and the other Loan Documents in accordance with their
respective terms and conditions. Borrower further confirms that the Transfer
shall not affect its or Original Guarantor’s obligations to, and Borrower agrees
to continue, and at and after the Transfer, to abide by and be bound by all of
the terms of the Loan Documents to which it is a party, or upon the Transfer has
become a party, including but not limited to, the representations, warranties,
covenants, assurances and indemnifications in the respective agreements to which
it is a party.

 

1.4 No Default. To the best of Borrower’s knowledge, there currently exist no
Defaults nor Events of Default under the Loan Documents.

 

1.5 Liens. There are no: (a) subordinate liens of any kind covering or relating
to the Properties or the Collateral and Borrower has not received written
notice, and has no actual knowledge of, any mechanics’ liens or liens for unpaid
taxes or assessments encumbering the Pledged Collateral or any of the Properties
other than those not yet due and payable, nor has notice of a lien or notice of
intent to file a lien been received by Borrower, or (b) pending or, to the best
of knowledge of Borrower, threatened (in writing) condemnation proceedings or
annexation proceedings affecting the Pledged Collateral or any of the
Properties, nor any agreements to convey the Pledged Collateral or any portion
of any of the Properties, or any rights thereto to any person or entity,
including, without limitation, any government or governmental agency.

 



--------------------------------------------------------------------------------

1.6 Financial Statements. The financial information regarding Borrower and the
Properties, including, but not limited to the rent roll for each of the
Properties (collectively, the “Rent Rolls”) supplied by, or on behalf of,
Borrower in connection with Borrower’s request for Lender consent to the
Transfer (collectively, the “Financial Information”) were, in all material
respects, true and correct on the dates they were supplied to Lender, and since
such date no material adverse change in the financial condition of Borrower or
the Properties has occurred, and there is no pending or, to the best knowledge
of Borrower, threatened litigation or proceedings of any kind which might
materially impair the business or financial condition of Borrower, the
Collateral or the Properties. Borrower acknowledges that the Financial
Information has been provided to Lender to induce Lender to consent to the
Transfer and enter into this Agreement and is being relied upon by Lender for
such purposes.

 

1.7 Legal Proceedings. There is no action, proceeding or investigation pending
or, to the best knowledge of Borrower, threatened in writing which questions,
directly or indirectly, the validity or enforceability of this Agreement or any
of the Loan Documents applicable to Borrower, or any action taken or to be taken
pursuant hereto or thereto, or which might result in any material adverse change
in the condition (financial or otherwise) or business of Borrower.

 

1.8 Acknowledgement of Indebtedness. To Borrower’s knowledge, Borrower confirms
that, and by its execution hereof, Lender confirms that to Lender’s actual
knowledge, as of September 30, 2004, the outstanding principal balance of the
Note was $22,000,000. Borrower acknowledges and agrees that the Loan, as
evidenced and secured by the Loan Documents and described above, is a valid and
existing indebtedness payable by Borrower to Lender. Lender further confirms
that to its actual knowledge, it has not issued any written notices of default
to Borrower which have not been cured.

 

1.9 Rent Rolls. The Rent Rolls contain true, complete and accurate summaries, in
all material respects, of all tenant leases affecting each of the Properties
(“Leases”) as of the date of each Rent Roll.

 

1.10 Leases. The Leases are the only leases affecting the Properties and are
currently in full force and effect, and unless otherwise indicated on the Rent
Rolls, are unmodified. Borrower has not been notified in writing and has no
actual knowledge of any landlord default in any material respect under any of
the Leases. The rents under the Leases shown on the Rent Roll are true and
correct. Borrower has not received any prepaid rents for more than one month in
advance or given any concessions for free or reduced rent under the Leases,
except as provided in the Leases. All tenants at the Properties are currently in
possession of their leased premises, and, to the best of Borrower’s knowledge,
operating businesses therefrom.

 

1.11 Bankruptcy. None of Original Mezzanine Borrower Parties has any intent to
(a) file any voluntary petition under any Chapter of the Bankruptcy Code, Title
11, U.S.C.A. (“Bankruptcy Code”), or in any manner to seek any proceeding for
relief, protection,

 



--------------------------------------------------------------------------------

reorganization, liquidation, dissolution or similar relief for debtors (“Debtor
Proceeding”) under any local, state, federal or other insolvency law or laws
providing relief for debtors or (b) directly or indirectly to intentionally
cause any involuntary petition under any Chapter of the Bankruptcy Code to be
filed against any of Original Mezzanine Borrower Parties, or (c) directly or
indirectly to intentionally cause any of the Collateral or Properties or any
portion or any interest of Borrower in the Collateral or any of the Properties
to become the property of any bankrupt estate or the subject of any Debtor
Proceeding.

 

1.12 Single Purpose Entity Status. None of the representations set forth in
Section 4.1.19 of the Loan Agreement are untrue or incorrect in any material
respect.

 

1.13 No Modification. After the Transfer, all of the terms, covenants and
conditions of the Loan Documents shall continue in full force and effect
unmodified, except that Section 5.2.2 of the Loan Agreement shall not be
applicable to Guarantor (as such term is defined in the Loan Agreement) upon
Replacement Guarantor’s assumption of Original Guarantor’s rights and
obligations under the Loan Documents and its execution and delivery of that
certain Guarantee of Recourse Obligations (Mezzanine) and that certain
Environmental Indemnity (Mezzanine). The Transfer will not cause any breach or
default of any of the terms, conditions, covenants, agreements or any of the
other provisions of the Loan Documents. Except as set forth in this Agreement,
the execution and delivery of this Agreement or the consummation of the Transfer
shall not, in any way, release, diminish, waive, lessen or compromise Borrower’s
or Original Guarantor’s obligations to Lender under the Loan Documents.

 

1.14 Reaffirmations and Release. Borrower and Original Guarantor reaffirm,
affirm and confirm, to the best of their knowledge, the truth and accuracy of
all representations and warranties set forth in the Loan Documents as if made on
the date hereof. Borrower acknowledges and agrees that nothing contained in this
Agreement, nor the Transfer, shall release Borrower from any of its obligations,
agreements duties and liabilities under the Loan Documents (the “Guaranteed
Obligations”); provided, however, by its execution and delivery hereof, Lender
hereby agrees that, upon the consummation of the IPO, Original Guarantor shall
be deemed to have been released from its obligations under the Guaranty (as
defined in Exhibit A attached hereto) and the Environmental Indemnity (as
defined in Exhibit A attached hereto) pursuant to the terms of the Joinder of
Original Guarantor attached hereto.

 

1.15 Assets of Borrower. The only assets of Borrower are (i) the Collateral and
(ii) its limited liability company membership interest in and to Mortgage
Borrower LP and Mortgage Borrower GP.

 

1.16 Same Indebtedness; Priority of Liens Not Affected. This Agreement and the
execution of other documents contemplated hereby do not constitute the creation
of a new debt or the extinguishment of the debt evidenced by the Loan Documents,
nor will they in any way affect or impair the liens and security interests
created by the Loan Documents. Borrower agrees that the lien and security
interests created by the Pledge continue to be in full force and effect,
unaffected and unimpaired by this Agreement and that said liens and security
interests shall so continue in their perfection and priority until the Debt is
fully discharged.

 



--------------------------------------------------------------------------------

1.17 Consents. Original Mezzanine Borrower Parties have obtained and provided
Lender with true and correct copies of all consents to the Transfer required to
be obtained by any Original Mezzanine Borrower Party under any applicable
agreement, instrument document, law, rule, or regulation, including, the consent
of Mortgage Lender under the Loan Documents (Mortgage).

 

1.18 Release and Covenant Not To Sue. Borrower on behalf of itself and the other
Original Mezzanine Borrower Parties, on behalf of itself and each of its
successors and assigns and each of the successors and assigns of the other
Original Mezzanine Borrower Parties, remises, releases, acquits, satisfies and
forever discharges Lender Parties from any and all manner of debts, accountings,
bonds, warranties, representations, covenants, promises, contracts,
controversies, agreements, liabilities, obligations, expenses, damages,
judgments, executions, actions, inactions, claims, demands and causes of action
of any nature whatsoever, at law or in equity, known or unknown, either now
accrued or subsequently maturing, which Borrower or any of the other Original
Mezzanine Borrower Parties now have or hereafter can, shall or may have by
reason of any matter, cause or thing, from the beginning of the world to and
including the date of this Agreement, arising out of or relating to (a) the
Loan, including, but not limited to, its administration or funding, (b) the Loan
Documents, (c) the Debt, (d) any other agreement or transaction between any of
the Original Mezzanine Borrower Parties and any of the Lender Parties, (e) the
Collateral and (f) the Properties or their development, financing and operation,
but excluding any claims or causes of action resulting from or in connection
with this Agreement. Borrower on behalf of itself and the other Original
Mezzanine Borrower Parties, on behalf of itself and each of its successors and
assigns and each of the successors and assigns of the other Original Mezzanine
Borrower Parties, covenants and agrees never to institute or cause to be
instituted or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any of the Lender Parties by
reason of or in connection with any of the foregoing matters, claims or causes
of action, but excluding any claims or causes of action resulting from or in
connection with this Agreement.

 

1.19 Transfer Documents. Other than those documents listed on Exhibit C attached
hereto (the “Transfer Documents”), no other documents, instruments, certificates
or opinions were executed and/or delivered by Borrower or by any of the other
Original Mezzanine Borrower Parties in connection with the Transfer and related
to the Collateral.

 

1.20 Further Assurances. Borrower shall execute and deliver to Lender such
agreements, instruments, documents, financing statements and other writings as
may be reasonably requested from time to time by Lender to consummate the
transactions contemplated by this Agreement.

 

1.21 UCC Policy. The Eagle 9 UCC Insurance Policy No. E9002885 issued by First
American Title Insurance Company remains in full force and effect and the
Transfer and the execution and delivery of this Consent do not affect or impair
the insurance coverage provided to Lender thereunder.

 



--------------------------------------------------------------------------------

 

Article II.

BORROWER ACKNOWLEDGMENTS, WARRANTIES,

REPRESENTATIONS AND COVENANTS

 

As a material inducement to Lender to enter into this Agreement and to consent
to the Transfer, Borrower (after the consummation of the Transfer) acknowledges,
represents, warrants, covenants and agrees to and with Lender as follows:

 

2.1 Authority of Borrower Simultaneously With and After the Transfer.
Simultaneously with and after the Transfer:

 

(a) Mortgage Borrower is a duly organized, validly existing limited partnership
in good standing under the laws of the State of Texas and is duly authorized to
transact business in the State of California. Mortgage Borrower GP is the sole
general partner and Mortgage Borrower LP is the sole limited partner of Mortgage
Borrower.

 

(b) Mortgage Borrower GP is a duly organized, validly existing limited liability
company in good standing under the laws of the State of Delaware and is
qualified to do business in the States of Texas and California. Global Marsh
Member is the sole member of Mortgage Borrower GP.

 

(c) Mortgage Borrower LP is a duly organized, validly existing limited liability
company in good standing under the laws of the State of Delaware and is
qualified to do business in the States of Texas and California. Global Marsh
Member is the sole member of Mortgage Borrower LP. Global Marsh Member, acting
alone without the joinder of any other party, has the power and authority to
execute this Agreement on behalf of and to duly bind Mortgage Borrower LP under
this Agreement. The execution and delivery of, and performance under, this
Agreement by Mortgage Borrower LP has been duly and properly authorized pursuant
to all requisite limited liability company action and will not (i) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Mortgage Borrower LP or the certificate of incorporation, the operating
agreement or any other organizational document of Mortgage Borrower LP or (ii)
result in a breach of or constitute or cause a default under any indenture,
agreement, lease or instrument to which Mortgage Borrower LP is a party or by
which any of the Collateral may be bound or affected.

 

(d) Global Marsh Member is a duly organized, validly existing limited liability
company in good standing under the laws of the State of Delaware and is
qualified to do business in the States of Texas and California. Replacement
Guarantor is the sole member of Global Marsh Member. Replacement Guarantor,
acting alone without the joinder of any other party, has the power and authority
to execute this Agreement on behalf of and to duly bind Global Marsh Member
under this Agreement. The execution and delivery of, and performance under, this
Agreement by Global Marsh Member has been duly and properly authorized pursuant
to all requisite limited liability company action and will not (i) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Global Marsh Member or the certificate of incorporation, the operating agreement
or any other organizational document of Global Marsh Member or (ii) result in a
breach of or constitute or cause a default under any indenture, agreement, lease
or instrument to which Global Marsh Member is a party or by which any of the
Collateral may be bound or affected.

 



--------------------------------------------------------------------------------

(e) Replacement Guarantor is a duly organized, validly existing limited
partnership in good standing under the laws of the State of Maryland and is not
required to become qualified to transact business in the States of Texas and
California. The REIT is the sole general partner of Replacement Guarantor. The
REIT, acting alone without the joinder of any other party, has the power and
authority to execute this Agreement on behalf of and to duly bind Replacement
Guarantor under this Agreement. The execution and delivery of, and performance
under, this Agreement by Replacement Guarantor has been duly and properly
authorized pursuant to all requisite limited liability company action and will
not (i) violate any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to Replacement Guarantor or the certificate of limited
partnership, the limited partnership agreement or any other organizational
document of Replacement Guarantor or (ii) result in a breach of or constitute or
cause a default under any indenture, agreement, lease or instrument to which
Replacement Guarantor is a party or by which any of the Collateral may be bound
or affected.

 

(f) The REIT is a duly organized, validly existing real estate investment trust
in good standing under the laws of the State of Maryland and is not required to
become qualified to transact business in the States of Texas and California.
Richard Magnuson and Michael Foust are authorized signatories (each, a “REIT
Authorized Person”) for the REIT. Either REIT Authorized Person, acting alone
without the joinder of the other or of any other party, has the power and
authority to execute this Agreement on behalf of and to duly bind the REIT under
this Agreement. The execution and delivery of, and performance under, this
Agreement by the REIT has been duly and properly authorized pursuant to all
trust action and will not (i) violate any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to the REIT or the certificate of
trust, the trust agreement or any other organizational document of the REIT or
(ii) result in a breach of or constitute or cause a default under any indenture,
agreement, lease or instrument to which the REIT is a party or by which any of
the Collateral may be bound or affected.

 

2.2 Loan Documents. The Loan Documents to which Borrower is a party constitute
the valid and legally binding obligations of Borrower, enforceable against
Borrower, the Collateral and the Properties in accordance with their terms,
except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws affecting the
rights of creditors generally or general principles of equity. The Pledge is a
valid first lien on the Pledged Collateral for the full unpaid principal amount
of the Loan and all other amounts stated in the Loan Documents. Borrower has no
defenses, setoffs, claims, counterclaims or rights of defense, rights of setoff
or counterclaim, whether legal, equitable or otherwise, to the obligations
evidenced by or set forth in the Loan Agreement, the Note (as defined in Exhibit
A), the Pledge or any of the other Loan Documents or causes of action of any
kind or nature whatsoever against any of the Lender Parties with respect to (i)
the Loan, (ii) any of the Loan Documents to which Borrower is a party, (iii) the
Debt, (iv) any other documents or instruments now or previously evidencing,
securing or in any way relating to the

 



--------------------------------------------------------------------------------

Loan, (v) the administration or funding of the Loan, (vi) the Collateral or
(vii) the development, operation or financing of the Properties.

 

2.3 Affirmation of Obligations of Borrower. Borrower hereby affirms the
existence and the validity of its obligations and the other provisions in the
Loan Agreement, the Note, the Pledge and the other Loan Documents in accordance
with their respective terms and conditions. Borrower further confirms that the
Transfer shall not affect its obligations under, and Borrower agrees to continue
to abide by and be bound by all of the terms of, the Loan Documents to which it
is a party, including but not limited to, the representations, warranties,
covenants, assurances and indemnifications therein, except to the extent such
representations, warranties, covenants, assurances and indemnifications are
affected by the Transfer. Borrower further agrees to pay, perform, and discharge
each and every obligation of payment and performance under, pursuant to and as
set forth in the Note, the Pledge and the other Loan Documents at the time, in
the manner and otherwise in all respects as therein provided.

 

2.4 No Default. To the best of Borrower’s knowledge, there currently exist no
Defaults nor Event of Default under the Loan Documents.

 

2.5 Financial Statements. The financial information regarding Replacement
Guarantor and the REIT supplied by or on behalf of Borrower in connection with
Borrower’s request for Lender consent to the Transfer (collectively, the “REIT
Financial Information”) was, in all material respects, true and correct on the
dates they were supplied to Lender, and since such date no material adverse
change in the financial condition of Replacement Guarantor or the REIT has
occurred, and there is no pending or, to the best knowledge of Replacement
Guarantor and the REIT, threatened litigation or proceedings of any kind which
might materially impair the business or financial condition of Replacement
Guarantor or the REIT. Replacement Guarantor and the REIT acknowledge that the
REIT Financial Information has been provided to Lender to induce Lender to
consent to the Transfer and enter into this Agreement and is being relied upon
by Lender for such purposes.

 

2.6 Legal Proceedings. There is no action, proceeding or investigation pending
or, to the best knowledge of Replacement Guarantor and the REIT, threatened in
writing which questions, directly or indirectly, the validity or enforceability
of this Agreement or any of the Loan Documents, or any action taken or to be
taken pursuant hereto or thereto, or which might result in any material adverse
change in the condition (financial or otherwise) or business of Replacement
Guarantor or the REIT.

 

2.7 Bankruptcy. None of Replacement Guarantor, the REIT nor any REIT Authorized
Person (collectively, the “REIT Borrower Parties”) has any intent to (a) file
any voluntary petition under any Chapter of the Bankruptcy Code, Title 11,
U.S.C.A. (“Bankruptcy Code”), or in any manner to seek any proceeding for
relief, protection, reorganization, liquidation, dissolution or similar relief
for debtors under any local, state, federal or other insolvency law or laws
providing relief for debtors, (b) directly or indirectly to intentionally cause
any involuntary petition under any Chapter of the Bankruptcy Code to be filed
against any of the REIT Borrower Parties, or (c) directly or indirectly to
intentionally cause any of the Properties or any portion or any interest of
Borrower in any of the Collateral to become the property of any bankrupt estate
or the subject of any Debtor Proceeding.

 



--------------------------------------------------------------------------------

2.8 Single Purpose Entity Status. The Transfer will not affect any of the REIT
Borrower Parties status as a Special Purpose Entity or cause any of the
representations set forth in Section 4.1.19 of the Loan Agreement to be untrue
or incorrect in any material respect.

 

2.9 Bankruptcy Proceedings. None of the REIT Borrower Parties has been a party
to any Debtor Proceeding within seven (7) years prior to the date of this
Agreement.

 

2.10 Defaults on Other Indebtedness. None of the REIT Borrower Parties has
materially defaulted under its or their obligations with respect to any other
indebtedness for which a lender was required to enforce its remedies.

 

2.11 Non-Consolidation Opinion. All of the assumptions in that certain
non-consolidation opinion letter dated as of the date hereof by Paul, Hastings,
Janofsky & Walker LLP in connection with the Transfer (the “Transfer
Non-Consolidation Opinion”) are true and correct in all material respects. From
and after the date hereof, the Transfer Non-Consolidation Opinion shall be
deemed an Additional Non-Consolidation Opinion as such term is defined in the
Loan Agreement.

 

2.12 No Modification. After the Transfer, all of the terms, covenants and
conditions of the Loan Documents shall continue in full force and effect
unmodified, except as set forth in Sections 1.13 and 2.22 hereto. Except as set
forth in this Agreement, the execution and delivery of this Agreement or the
consummation of the Transfer shall not, in any way, release, diminish, waive,
lessen or compromise Borrower’s obligations to Lender under the Loan Documents.

 

2.13 Reaffirmations. Borrower acknowledges and agrees that nothing contained in
this Agreement, nor the Transfer, shall release Borrower from any of its
obligations, agreements duties and liabilities under the Loan Documents nor make
any of the representations and warranties contained in the Loan Documents,
including, but not limited to, those in Article 4 of the Loan Agreement untrue
or incorrect in any material respect.

 

2.14 Original Guarantor Ownership. Upon the consummation of the IPO, Original
Guarantor shall own at least a thirty percent (30%) interest in Replacement
Guarantor.

 

2.15 Property Management. There are no other property management agreements (the
“Existing Management Agreements”) affecting any of the Properties other than the
property management agreements described in the Manager Consents (as such term
is defined in Exhibit A attached hereto). Immediately following the Transfer,
the Existing Management Agreements shall remain unmodified and in full force and
effect.

 

2.16 Assets of Borrower. The only assets of Borrower are (i) the Collateral and
(ii) its limited liability company membership interest in and to Mortgage
Borrower LP and Mortgage Borrower GP.

 

2.17 Transfer Documents. Other than the Transfer Documents, no other documents,
instruments, certificates or opinions were executed and/or delivered by Borrower
(after consummation of the Transfer) or by any of the other REIT Borrower
Parties related to the Collateral and in connection with the Transfer.

 



--------------------------------------------------------------------------------

2.18 No Financing of Transfer. Replacement Guarantor is not obtaining financing
to purchase any of the interests of Original Guarantor in Borrower, or pledging
any of its interests in any REIT Borrower Party to any party in connection with
the Transfer. No third Person has the right to take over control, directly or
indirectly, of Borrower from Replacement Guarantor.

 

2.19 Same Indebtedness; Priority of Liens Not Affected. This Agreement and the
execution of other documents contemplated hereby do not constitute the creation
of a new debt or the extinguishment of the debt evidenced by the Loan Documents,
nor will they in any way affect or impair the liens and security interests
created by the Loan Documents. Borrower agrees that the lien and security
interests created by the Pledge continue to be in full force and effect,
unaffected and unimpaired by this Agreement and that said liens and security
interests shall so continue in their perfection and priority until the Debt is
fully discharged.

 

2.20 Further Assurances. Borrower shall execute and deliver to Lender such
agreements, instruments, documents, financing statements and other writings as
may be reasonably requested from time to time by Lender to consummate the
transactions contemplated by this Agreement.

 

2.21 Incorporation of Recitals. Each of the Recitals set forth above in this
Agreement are true and correct and are incorporated herein by reference.

 

2.22 Amendments to Loan Documents.

 

(a) Guarantor. Upon the Transfer, all references to the “Guarantor” in the Loan
Documents shall hereinafter mean and refer to Replacement Guarantor.

 

(b) Restrictions on Transfers. Notwithstanding anything to the contrary in
Section 7.1 or 7.3 of the Loan Agreement, without first obtaining Lender’s prior
written consent, which consent may be withheld or given in Lender’s sole and
absolute discretion:

 

(1) Borrower shall not, and shall not permit a Transfer (as such term is defined
in the Loan Agreement) of Replacement Guarantor’s (Digital Realty Trust, L.P.)
direct or indirect interest in Borrower, General Partner or Mortgage Borrower
(as such terms are defined in the Loan Agreement);

 

(2) During the twelve (12) month period following the date of the consummation
of the IPO, neither Original Guarantor nor any of its Permitted Transferees (as
defined below) shall be permitted to make any Transfer(s) of its interest in
Replacement Guarantor, other than transfers of such interest to: (a) its
members, including CalPERS (as such term is defined in the Loan Agreement), (b)
its other Affiliates (with the consent of the REIT as general partner of
Replacement Guarantor), or (c) a trust for the benefit of a charitable
beneficiary or a charitable foundation to which Original Guarantor may have
transferred its interest in accordance with the provisions of Section 11.3 of
the Amended and Restated Agreement of Limited Partnership of the Operating
Partnership dated October 27, 2004 (the “Replacement Guarantor Partnership
Agreement”) ((a), (b) and (c) collectively, the “Permitted Transferees”), if
such Transfer(s) result in Original Guarantor and any of its

 



--------------------------------------------------------------------------------

Permitted Transferees collectively owning less than 30% of the outstanding
voting partnership interests in Replacement Guarantor. In addition, during the
twelve (12) month period following the date of the consummation of the IPO,
CalPERS shall not be permitted to make any Transfer(s) of its interest in
Original Guarantor or any of its Permitted Transferees if such Transfer(s)
result in CalPERS owning less than a 30% direct or indirect voting partnership
interest in Replacement Guarantor (capitalized terms used in this paragraph, if
not defined in this Agreement, shall have the meanings ascribed to them in the
Replacement Guarantor Partnership Agreement); and

 

(3) A change in the general partner of Replacement Guarantor shall not be
permitted; provided however, Transfers of shares of the REIT on the open market
shall be permitted without consent of Lender. At any point beginning 12 months
after the date of the consummation of the IPO, Transfers of interests in the
Replacement Guarantor shall be permitted without Lender’s consent provided that
no change in control of Replacement Guarantor and Borrower results from such
Transfers.

 

(c) Encumbrances. Section 5.2.2 of the Mezzanine Loan Agreement shall not be
applicable to the Guarantor (as such term is defined in the Loan Agreement) upon
Replacement Guarantor’s assumption of Original Guarantor’s rights and
obligations under the Loan Documents and its execution of that certain Guarantee
of Recourse Obligations (Mezzanine) and that certain Environmental Indemnity
(Mezzanine). At such time, the introductory words in Section 5.2.2 of the Loan
Agreement shall be amended and restated as follows: “Other than in connection
with the Loan Documents (Mezzanine) and the Loan Documents (Mortgage), none of
Mezzanine Borrower, Mortgage Borrower or General Partner will: …”

 

2.23 Market Capitalization. Replacement Guarantor and its general partners, the
REIT, shall have a combined market capitalization (based on all outstanding
units of limited partnership interests of Replacement Guarantor) of at least
three hundred million dollars ($300,000,000) upon the Transfer and shall
maintain such position until the Loan is paid in full. Replacement Guarantor
shall provide Lender with a written confirmation of such status quarterly.

 

2.24 OFAC List. The REIT Borrower Parties will not permit the transfer of any
interests in Replacement Guarantor, Global Marsh Member, Mortgage Borrower LP,
Mortgage Borrower GP or Mortgage Borrower to any person or entity (or any
beneficial owner of such entity) who is listed on the specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Asset
Control, Department of the Treasury pursuant to Executive Order No. 13224, 66
Fed. Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of Office of Foreign Asset Control, Department of the Treasury or pursuant to
any other applicable Executive Orders (such lists are collectively referred to
as the “OFAC Lists”). Borrower will not knowingly enter into a lease with any
party who is listed on the OFAC Lists. Borrower shall promptly notify Lender if
Borrower has knowledge that any of the REIT Borrower Parties is listed on the
OFAC Lists or (A) is indicted on or (B) arraigned and held over on charges
involving money laundering or predicate crimes to money laundering. Borrower
shall promptly notify Lender if Borrower knows that any tenant is listed on the
OFAC Lists or (A) is convicted

 



--------------------------------------------------------------------------------

on, (B) pleads nolo contendere to, (C) is indicted on or (D) is arraigned and
held over on charges involving money laundering or predicate crimes to money
laundering. Borrower further represents and warrants to Lender on behalf of
itself and the other REIT Borrower Parties that none of the REIT Borrower
Parties (before or after the Transfer) is currently listed on the OFAC Lists.

 

2.25 Representations and Warranties. No representation or warranty of Original
Mezzanine Borrower Parties made in this Agreement contains any untrue statement
of material fact or intentionally omits to state a material fact necessary in
order to make such representations and warranties not misleading in light of the
circumstances under which they are made. Any breach by Borrower or by any of the
other Original Mezzanine Borrower Parties or any of the REIT Borrower Parties of
any of the representations, warranties or covenants set forth herein, after
expiration of all applicable notice and cure periods, shall constitute an Event
of Default under the Loan Agreement, the Note, the Pledge and the other Loan
Documents.

 

2.26 Consent of Lender and Unwinding Transaction. Lender hereby consents to the
Transfer subject to the terms of this Agreement. Subject to receiving
satisfactory evidence of the consummation of the IPO and the terms of this
Agreement, Lender hereby consents to the release of Original Guarantor from its
obligations under the Guaranty (as defined in Exhibit A attached hereto) and the
Environmental Indemnity (as defined in Exhibit A attached hereto) pursuant to
the terms of the Joinder of Original Guarantor attached hereto. Borrower agrees
that this Agreement shall not be deemed an agreement by Lender to consent to any
other action in connection with the Loan or the Properties.

 

Borrower acknowledges and agrees that Lender’s consent is subject to Borrower’s
agreement to cause the Operating Partnership to immediately unwind the Transfer
(the “Unwinding Transaction”) and transfer back to Original Guarantor its
interests in Borrower and in connection therewith, to execute and cause Original
Guarantor or any of the other Original Mezzanine Borrower Parties and any of the
REIT Borrower Parties to execute any and all documents reasonably required by
Lender to evidence such Unwinding Transaction in the event that the IPO is not
consummated within thirty (30) days from the date hereof (the “IPO Outside
Date”). Failure to complete the Unwinding Transaction to the reasonable
satisfaction of Lender within thirty (30) days from the IPO Outside Date shall
constitute and Event of Default under the Loan Agreement and the other Loan
Documents.

 

2.27 Consent of Lender. Lender hereby consents to the Transfer subject to the
terms of this Agreement. Subject to receiving satisfactory evidence of the
consummation of the IPO and the terms of this Agreement, Lender hereby consents
to the release of Original Guarantor from its obligations under the Guaranty (as
defined in Exhibit A attached hereto) and the Environmental Indemnity (as
defined in Exhibit A attached hereto) pursuant to the terms of the Joinder of
Original Guarantor attached hereto. Borrower agrees that this Agreement shall
not be deemed an agreement by Lender to consent to any other action in
connection with the Loan or the Properties.

 

2.28 Payment of Fees and Expenses. Simultaneously with or prior to the execution
of this Agreement, Borrower shall pay to or shall have paid to Lender a consent
fee in the amount of $220,000, which is 1.0% of the outstanding principal
balance of the Loan and the

 



--------------------------------------------------------------------------------

costs and expenses of Lender incurred with the approval of the Transfer, each of
which are fees for new consideration and are not interest charged in connection
with the Loan. Borrower shall also pay at the time of execution of this
Agreement the legal fees and expenses of Lender’s counsel, Paul, Hastings,
Janofsky & Walker LLP (“PHJ&W”), in connection with the preparation of this
Agreement and the transactions contemplated in this Agreement, if such amount
exceeds the $25,000 retainer amount previously received by PHJ&W toward such
purpose. Any unused portion of the $25,000 retained shall be returned to
Borrower.

 

2.29 Additional Documents. Contemporaneously with the execution and delivery of
this Agreement and as a material inducement to Lender to enter into this
Agreement: (a) Original Guarantor shall have executed and delivered to Lender
the Joinder attached hereto with respect to the Guaranty and the Environmental
Indemnity, (b) Replacement Guarantor shall have executed and delivered to Lender
that certain Guaranty of Recourse Obligations (Mezzanine) and that certain
Environmental Indemnity (Mezzanine) in substantially the same forms as such
agreements executed by Borrower and/or Original Guarantor in connection with the
origination of the Loan, and (c) such other documents as may be necessary to
comply with the terms of this Agreement and/or the Loan Documents. On or prior
to the consummation of the IPO, Borrower shall cause to be delivered the legal
opinions from Borrower’s New York and Maryland counsel with respect to that
certain Guaranty of Recourse Obligations (Mezzanine) and that certain
Environmental Indemnity (Mezzanine) to be delivered in connection with this
Agreement, substantially in the forms attached hereto as Exhibit B. Failure to
deliver such legal opinions described herein shall constitute an Event of
Default under the Loan Agreement and the other Loan Documents.

 

2.30 References to Loan Documents. All references to the term “Loan Documents”
in the Loan Agreement and the other Loan Documents shall hereinafter mean and
refer to: (i) the Loan Documents described therein; (ii) this Agreement; (iii)
the replacement Guaranty of Recourse Obligations (Mezzanine) given by
Replacement Guarantor, (iv) the replacement Environmental Indemnity (Mezzanine)
given by Replacement Guarantor and (v) any and all of the documents now or
hereafter executed by Borrower and/or others and by or in favor of Original
Lender or Lender, which evidences, secures or guaranties all or any portion of
the payments due under the Note or otherwise is executed and/or delivered in
connection with the Note, the Loan Agreement, this Agreement or the other Loan
Documents. All references herein to the term “Loan Documents” shall mean and
refer to the Loan Documents defined herein.

 

Article III.

MISCELLANEOUS PROVISIONS

 

3.1 Relationship with Loan Documents. To the extent that this Agreement is
inconsistent with the Loan Documents, this Agreement will control and the Loan
Documents will be deemed to modified hereby. Except as modified hereby, the Loan
Documents shall remain unchanged and in full force and effect.

 

3.2 References. All references in the Loan Documents to any of the Loan
Documents will be deemed to be references to the Loan Documents, as affirmed by
this Agreement.

 



--------------------------------------------------------------------------------

3.3 No Limitation of Remedies. No right, power or remedy conferred upon or
reserved to or by Lender in this Agreement is intended to be exclusive of any
other right, power or remedy conferred upon or reserved to or by Lender under
this Agreement, the Loan Documents or at law, but each and every remedy shall be
cumulative and concurrent, and shall be in addition to each and every other
right, power and remedy given under this Agreement, the Loan Documents or now or
subsequently existing at law.

 

3.4 No Waivers. Except as otherwise expressly set forth in this Agreement,
nothing contained in this Agreement shall constitute a waiver of any rights or
remedies of Lender under the Loan Documents or at law. No delay or failure on
the part of any party hereto in the exercise of any right or remedy under this
Agreement shall operate as a waiver, and no single or partial exercise of any
right or remedy shall preclude other or further exercise thereof or the exercise
of any other right or remedy. No action or forbearance by any party hereto
contrary to the provisions of this Agreement shall be construed to constitute a
waiver of any of the express provisions. Any party hereto may in writing
expressly waive any of such party’s rights under this Agreement without
invalidating this Agreement.

 

3.5 Successors or Assigns. Whenever any party is named or referred to in this
Agreement, the heirs, executors, legal representatives, successors,
successors-in-title and assigns of such party shall be included. All covenants
and agreements in this Agreement shall bind and inure to the benefit of the
heirs, executors, legal representatives, successors, successors-in-title and
assigns of the parties, whether so expressed or not.

 

3.6 Construction of Agreement. Each party hereto acknowledges that it has
participated in the negotiation of this Agreement and no provision shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured, dictated or drafted such provision. Each
party has at all times had access to an attorney in the negotiation of the terms
of and in the preparation and execution of this Agreement. Each party has had
the opportunity to review and analyze this Agreement for a sufficient period of
time prior to execution and delivery. No representations or warranties have been
made by or on behalf of Lender, or relied upon by Borrower, pertaining to the
subject matter of this Agreement, other than those set forth in this Agreement.
All oral statements, representations and warranties, if any, are superseded and
merged into this Agreement, which represents the final agreement of the parties
with respect to the subject matter herein. All of the terms of this Agreement
were negotiated at arm’s length, and this Agreement was prepared and executed
without fraud, duress, undue influence or coercion of any kind exerted by any of
the parties upon the others. The execution and delivery of this Agreement is the
free and voluntary act of Borrower and Lender.

 

3.7 Invalid Provision to Affect No Others. If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement or any related
transaction at the time performance of such provision shall be due, shall
involve transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity. If any clause or provision
operates or would prospectively operate to invalidate this Agreement, in whole
or in part, then such clause or provision only shall

 



--------------------------------------------------------------------------------

be deemed deleted, as though not contained, and the remainder of this Agreement
shall remain operative and in full force and effect.

 

3.8 Notices. Except as otherwise specifically provided to the contrary, any and
all notices, elections, approvals, consents, demands, requests and responses
(“Communications”) permitted or required to be given under this Agreement and
the Loan Documents shall be effective if in writing, signed by or on behalf of
the party giving the same, and sent by certified or registered mail, postage
prepaid, return receipt requested, or by hand delivery or overnight courier
service (such as Federal Express), to the party to be notified at the address of
such party set forth below or at such other address within the continental
United States as such other party may designate by notice specifically
designated as a notice of change of address and given in accordance with this
Section. Any Communications shall be effective upon the earlier of their receipt
or three days after mailing in the manner indicated in this Section. Receipt of
Communications shall occur upon actual delivery but if attempted delivery is
refused or rejected, the date of refusal or rejection shall be deemed the date
of receipt. Any Communications given in accordance with this Section shall be
deemed to satisfy all general “notice” provisions contained in the Loan
Documents. Any Communication, if given to Lender, must be addressed as follows,
subject to change as provided above:

 

Five Mile Capital Pooling International II, LLC

4 Stamford Plaza

Stamford, CT 06902

Attention: James Glasgow

 

With a copy to:

 

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attn: Dean Stiffle, Esq.

 

and, if given to Borrower (before or after the Transfer), must be addressed as
follows, notwithstanding any other address set forth in the Loan Documents to
the contrary, subject to change as provided above:

 

Global Marsh Member, LLC and Global Marsh Limited Partner, LLC

2730 Sand Hill Road, Suite 280

Menlo Park, California 94025

Attn: Mr. Richard Magnuson and Mr. Michael Foust

Telephone: (650) 233-3610

Facsimile:   (650) 233-3601

 

With a courtesy copy to:

 

Latham & Watkins

633 West Fifth Street, Suite 4000

Los Angeles, CA 90071-2007

Attn: Martha Jordan

Telephone: 213-485-1234

Facsimile:   213-891-8763

 



--------------------------------------------------------------------------------

3.9 Governing Law. The provisions of Section 14.3 of the Loan Agreement are
hereby incorporated into this Agreement.

 

3.10 Headings; Exhibits. The headings of the articles, sections and subsections
of this Agreement are for the convenience of reference only, are not to be
considered a part of this Agreement and shall not be used to construe, limit or
otherwise affect this Agreement.

 

3.11 Modifications. The terms of this Agreement may not be changed, modified,
waived, discharged or terminated orally, but only by an instrument or
instruments in writing, signed by the party against whom the enforcement of the
change, modification, waiver, discharge or termination is asserted.

 

3.12 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all such counterparts together shall
constitute one and the same instrument.

 

3.13 WAIVER OF JURY TRIAL. EACH OF LENDER AND BORROWER AND ALL PERSONS CLAIMING
BY, THROUGH OR UNDER THEM, HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT, THE PLEDGE, THE NOTE OR ANY
OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE
MODIFICATION THEREOF OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT, THE PLEDGE, THE NOTE OR ANY OTHER LOAN DOCUMENT (AS NOW OR HEREAFTER
MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH OF LENDER AND BORROWER HEREBY AGREES AND CONSENTS THAT AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT HERETO TO THE WAIVER OF ANY RIGHT TO TRAIL BY JURY. EACH
OF LENDER AND BORROWER ACKNOWLEDGES THAT IT HAS CONSULTED WITH LEGAL COUNSEL
REGARDING THE MEANING OF THIS WAIVER AND ACKNOWLEDGES THAT THIS WAIVER IS AN
ESSENTIAL INDUCEMENT FOR CONSENTING TO THE TRANSFER. THIS WAIVER SHALL SURVIVE
THE REPAYMENT OF THE LOAN.

 

[NO FURTHER TEXT APPEARS ON THIS PAGE; SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

LENDER: FIVE MILE CAPITAL PARTNERS, LLC By:   Five Mile Capital Pooling
International II, LLC, its nominee     By:   Five Mile Capital Partners, LLC,
its manager         By:   /s/    (signature illegible)                

Name:

           

Title:

   

 

STATE OF CONNECTICUT  

)

   

) SS.:

COUNTY OF FAIRFIELD  

)

 

This instrument was acknowledged before me, a notary public this             
day of             , 2004, by                             , as
                                         of Five Mile Capital Partners, LLC, a
Delaware limited liability company. He is personally known to me or has produced
a driver’s license as identification.

 

 

Notary Public

My Commission Expires: ____________________

 

SIGNATURES CONTINUE ON NEXT PAGE

 



--------------------------------------------------------------------------------

(PRIOR TO COMPLETION OF THE TRANSFER):

 

BORROWER: GLOBAL MARSH MEMBER, LLC, a Delaware limited liability company By:  
Global Innovation Partners, LLC, a Delaware limited liability company, its
member     By:   Global Innovation Manager, LLC, a Delaware limited liability
company, its manager         By:   /s/    RICHARD A. MAGNUSON                

Name:

  Richard A. Magnuson        

Title:

  CEO GLOBAL MARSH LIMITED PARTNER, LLC, a Delaware limited liability company
By:   Global Marsh Member, LLC, a Delaware limited liability company, its sole
member     By:   Global Innovation Partners, LLC, a Delaware limited liability
company, its member         By:   Global Innovation Manager, LLC, a Delaware
limited liability company, its manager         By:   /s/    RICHARD A.
MAGNUSON                

Name:

  Richard A. Magnuson        

Title:

  CEO

 



--------------------------------------------------------------------------------

ORIGINAL GUARANTOR: GLOBAL INNOVATION PARTNERS, LLC, a Delaware limited
liability company By:   Global Innovation Manager, LLC, a Delaware limited
liability company, its manager     By:   /s/    RICHARD A. MAGNUSON            

Name:

  Richard A. Magnuson    

Title:

  CEO

 

STATE OF California   )     ) SS: COUNTY OF San Francisco   )

 

On this 27th day of October, 2004, before me, the undersigned, a Notary Public
in and for said state, personally appeared Richard Magnuson, personally known to
me or proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her/their capacity(ies), and that by his/her signature
on the instrument, the person, or the entity upon behalf of which the person
acted, executed the instrument.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/    CHRISTOPHER G. VISGILIO        

Notary Public

(NOTARIAL SEAL)

My Commission Expires: 2/18/07

 



--------------------------------------------------------------------------------

STATE OF California   )     ) SS: COUNTY OF San Francisco   )

 

On this 27th day of October, 2004, before me, the undersigned, a Notary Public
in and for said state, personally appeared Richard Magnuson, personally known to
me or proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her/their capacity(ies), and that by his/her signature
on the instrument, the person, or the entity upon behalf of which the person
acted, executed the instrument.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/    CHRISTOPHER G. VISGILIO        

Notary Public

(NOTARIAL SEAL)

My Commission Expires: 2/18/07

 

STATE OF California   )     ) SS: COUNTY OF San Francisco   )

 

On this 27th day of October, 2004, before me, the undersigned, a Notary Public
in and for said state, personally appeared Richard Magnuson, personally known to
me or proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her/their capacity(ies), and that by his/her signature
on the instrument, the person, or the entity upon behalf of which the person
acted, executed the instrument.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/    CHRISTOPHER G. VISGILIO        

Notary Public

(NOTARIAL SEAL)

My Commission Expires: 2/18/07

 

SIGNATURES CONTINUE ON NEXT PAGE

 



--------------------------------------------------------------------------------

(AFTER the COMPLETION OF THE TRANSFER):

 

BORROWER: GLOBAL MARSH MEMBER, LLC, a Delaware limited liability company By:  
Digital Realty Trust, L.P., a Maryland limited partnership, its sole member    
By:   Digital Realty Trust, Inc. a Maryland corporation, its general partner    
    By:   /s/    MICHAEL F. FOUST                    

Name:

           

Title:

GLOBAL MARSH LIMITED PARTNER, LLC, a Delaware limited liability company By:  
Global Marsh Member, LLC, a Delaware limited liability company, its sole member
    By:   Digital Realty Trust, L.P., a Maryland limited partnership, its sole
member         By:   Digital Realty Trust, Inc. a Maryland corporation, its
general partner         By:   /s/    MICHAEL F. FOUST                    

Name:

           

Title:

REPLACEMENT GUARANTOR: DIGITAL REALTY TRUST, L.P., a Maryland limited
partnership, its member By:   Digital Realty Trust, Inc. a Maryland corporation,
its general partner     By:   /s/    MICHAEL F. FOUST                

Name:

       

Title:

 



--------------------------------------------------------------------------------

STATE OF California   )     ) SS: COUNTY OF San Francisco   )

 

On this 27th day of October, 2004, before me, the undersigned, a Notary Public
in and for said state, personally appeared Michael F. Foust, personally known to
me or proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her/their capacity(ies), and that by his/her signature
on the instrument, the person, or the entity upon behalf of which the person
acted, executed the instrument.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/    CHRISTOPHER G. VISGILIO        

Notary Public

(NOTARIAL SEAL)

My Commission Expires: 2/18/07

 

STATE OF California   )     ) SS: COUNTY OF San Francisco   )

 

On this 27th day of October, 2004, before me, the undersigned, a Notary Public
in and for said state, personally appeared Michael F. Foust, personally known to
me or proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her/their capacity(ies), and that by his/her signature
on the instrument, the person, or the entity upon behalf of which the person
acted, executed the instrument.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/    CHRISTOPHER G. VISGILIO        

Notary Public

(NOTARIAL SEAL)

My Commission Expires: 2/18/07

 



--------------------------------------------------------------------------------

STATE OF California   )     ) SS: COUNTY OF San Francisco   )

 

On this 27th day of October, 2004, before me, the undersigned, a Notary Public
in and for said state, personally appeared Michael F. Foust, personally known to
me or proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her/their capacity(ies), and that by his/her signature
on the instrument, the person, or the entity upon behalf of which the person
acted, executed the instrument.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/    CHRISTOPHER G. VISGILIO        

Notary Public

(NOTARIAL SEAL)

My Commission Expires: 2/18/07

 